DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 23 August 2022.
Claims 1, 9, and 11 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case, claims 1-20 includes references to various “devices”. The presumption that these device do not invoke 112(f) is initially rebutted because they are nonce words. However, these devices are not modified by functional language, and therefore, they will not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving, over one or more networks, data corresponding to a request from a user device; based on at least a portion of the data corresponding to the request, transmitting order information to a supplier device to fulfill the request; obtaining, in response to receiving the data corresponding to the request from the user device, audio data from one or more sound sources at a location of the supplier device, wherein at least one sound source of the one or more sound sources comprises a microphone; processing the audio data to determine one or more sound metrics; determining a level of activity, using a first trained computer model having been trained by processing first training data to estimate the level of activity at the location of the supplier device, at the location of the supplier device, based at least in part on the one or more sound metrics; and predicting, using a second trained computer model having been trained by processing second training data to predict an order preparation time, the order preparation time for the request based on at least the level of activity.
The limitations of receiving data corresponding to a request from a user device; based on at least a portion of the data corresponding to the request, transmitting order information to a supplier device to fulfill the request; obtaining audio data from one or more sound sources at a location of the supplier device; processing the audio data to determine one or more sound metrics; determining a level of activity at the location of the supplier device, based at least in part on the one or more sound metrics; and predicting the order preparation time for the request based on at least the level of activity; as drafted, under the broadest reasonable interpretation, encompass the managing commerical interactions and the interactions and behaviors between people, with the use of generic computer elements as tools.  That is, other than reciting the use of generic computer devices (user device, supplier device, microphone), the claim recites an abstract idea.  In particular, receiving a request for an order, and providing the order information to a supplier; encompasses the performance and management of a commerical interaction.  In addition, obtaining audio data and determining metrics from it, while additionally using said data to calculate a level of activity in the area; encompasses the managing of the relationships between a supplier and customer, and managing the behavior of a supplier.  In addition, calculating a preparation time for an order using the level of activity, encompasses managing the business service and behavior of a supplier.  Thus ,the claims recite limitations that fall into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (user device, supplier device, microphone, a network computing system, memory, processors) as tools to carry out the abstract idea.  In addition, the claims recite the use of computer trained models to calculate various variables, which is merely narrowing the field of use by defining the generic type of models used.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to patent ineligible subject matter.
The dependent claims 2-8, 10-16, and 18-20, taken individually an in combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  Dependent claims 2-8, 10-16, 18-20 also uses existing additional element in similar manner as independent claims 1, 9, and 17 and therefore, dependent claims can be substantially analyzed in the same way as independent claims and arrived at the same conclusion at step 2A prong 2 and step 2B. Therefore, dependent claims are ineligible as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8-10, 12, 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe et al. (US 2015/0262121 A1) (hereinafter Riel-Dalpe), in view of Hua et al. (US 2009/0222388 A1) (hereinafter Hua), in view of Raffa et al. (US 9904509 B1) (hereinafter Raffa), and further in view of Rademaker (US 2016/0247113 A1) (hereinafter Rademaker).

With respect to claims 1, 9, and 17, Riel-Dalpe teaches:
A memory resource to store instructions; and one or more processors using the instructions stored in the memory resource to perform operations including: (See at least figure 3 which describe computers, such as a server being used).
Receiving, over one or more networks, data corresponding to a request from a user device (See at least paragraph 68 and figure 3 which describes the customer using a mobile device to place an order, and wherein the request is sent over the internet).
Based on at least a portion of the data corresponding to the request, transmitting order information to a supplier device to fulfill the request (See at least paragraph 70 which describes sending the order to an appropriate restaurant once accepted).
Determining a level of activity at the location of the supplier device (See at least paragraphs 80, 149, 184, 181, 192, and 195 which describes determining if there is an unusual and/or high level of orders, wherein the preparation time is determined to be longer than normal or have a time delay).
Predicting the order preparation time for the request based on at least the level of activity (See at least paragraphs 80, 149, 184, 181, 192, and 195 which describes determining if there is an unusual and/or high level of orders, wherein the preparation time is determined to be longer than normal or have a time delay).

Riel-Dalpe discloses all of the limitations of claims 1, 9, and 17 as stated above.  Riel-Dalpe does not explicitly disclose the following, however Hua teaches:
Determining a level of activity at the location of the supplier device, based at least in part on the one or more sound metrics (see at least paragraphs 42 and 43 which describe detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining the preparation time for received orders based on the level of activity at a restaurant of Riel-Dalpe, with the system and method of detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant of Hua.  By using the technique of determining the level of activity at a restaurant based on audio sounds, to adjust preparation time based on the level of activity, one would predictably be able to handle orders based on variations in crowd behaviors (Hua paragraph 8).

The combination of Riel-Dalpe and Hua discloses all of the limitations of claims 1, 9, and 17 as stated above.  Riel-Dalpe and Hua do not explicitly disclose the following, however Raffa teaches:
Obtaining, in response to receiving the data corresponding to the request from the user device, audio data from one or more sound sources at a location of the supplier device, wherein at least one sound source of the one or more sound sources comprises a microphone; processing the audio data to determine one or more sound metrics; determining a level of activity, using a first trained computer model having been trained by processing first training data to estimate the level of activity at the location of the supplier device, at the location of the supplier device, based at least in part on the one or more sound metrics (See at least column 2 lines 30-59, column 3 line 63 through column 4 line 63, column 5 line 35 through column 6 line 21, column 6 lines 45-67, column 8 line 39 through column 9 line 39, and column 10 lines 33-56 which describe training a database with tasks and activities that occur in a kitchen based on detected audio signals measured using microphones, wherein during actual monitoring, a microphone array measures sounds in the kitchen and compares them to a trained database to determine the activities currently being conducted).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining the preparation time for received orders based on the level of activity at a restaurant of Riel-Dalpe, with the system and method of detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant of Hua, with the system and method of using a microphone array to measure sounds in a kitchen environment, wherein the system uses a trained databased to identify the activities and tasks currently being conducted using the detected audio signals of Raffa.  By using the technique of using a trained database and detected audio signals to determine the activities and tasks currently being conducted in a kitchen, and thus the level of activity in a kitchen, in the system of determining preparation times for orders based on the level of activity of Riel-Dalpe, one would reasonably predict that the number and specific activities can be determined and thus the preparation times for orders can be determined in a more accurate manner.

The combination of Riel-Dalpe, Hua, and Raffa discloses all of the limitations of claims 1, 9, and 17 as stated above.  Riel-Dalpe, Hua, and Raffa do not explicitly disclose the following, however Rademaker teaches:
Predicting, using a second trained computer model having been trained by processing second training data to predict an order preparation time, the order preparation time for the request based on at least the level of activity (See at least paragraphs 62, 63, 126, and 127 which describe using machine learning to predict the preparation time for orders, wherein the learning model accounts for variables including historic performance of the kitchen, identified bottlenecks, time of day, amount of pending orders, pace of the kitchen, the items in the order, the historic vs predicted preparation times, and the complexity of orders).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining the preparation time for received orders based on the level of activity at a restaurant of Riel-Dalpe, with the system and method of detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant of Hua, with the system and method of using a microphone array to measure sounds in a kitchen environment, wherein the system uses a trained databased to identify the activities and tasks currently being conducted using the detected audio signals of Raffa, with the system and method of using machine learning to predict the preparation time for orders, wherein the learning model accounts for the level of activity in the kitchen of Rademaker.  By using machine learning to predict an order preparation time based on the level of activity of the kitchen, a system would predictably be able to quickly and efficiently make predictions using past performances.

With respect to claims 2, 10, and 18, the combination of Riel-Dalpe, Hua, Raffa, and Rademaker discloses all of the limitations of claims 1, 9, and 17 as stated above.  In addition, Riel-Dalpe teaches:
Selecting a service provider, from a pool of available service providers, to transport a set of items corresponding to the request, from the location of the supplier device to a delivery location specified by a user of the user device, wherein selecting the service provider includes determining that an arrival time of the service provider to the location of the supplier device is within a threshold of the order preparation time (See at least paragraphs 115 and 186 which describe a driver assignment dispatcher for identifying an available delivery vehicle, and synchronized the driver arrival with the food ready for pickup time).

With respect to claims 4, 12, and 20, Riel-Dalpe/Hua/Raffa/Rademaker discloses all of the limitations of claims 1, 9, and 17 as stated above.  In addition, Hua teaches:
Wherein the one or more sound metrics are determined from processing the audio data corresponding to sound captured during a period of time in which the supplier device received the order information (See at least paragraphs 42 and 43 which describe detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining the preparation time for received orders based on the level of activity at a restaurant of Riel-Dalpe, with the system and method of detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant of Hua, with the system and method of using a microphone array to measure sounds in a kitchen environment, wherein the system uses a trained databased to identify the activities and tasks currently being conducted using the detected audio signals of Raffa, with the system and method of using machine learning to predict the preparation time for orders, wherein the learning model accounts for the level of activity in the kitchen of Rademaker.  By using the technique of determining the level of activity at a restaurant based on audio sounds, to adjust preparation time based on the level of activity, one would predictably be able to handle orders based on variations in crowd behaviors (Hua paragraph 8).

With respect to claims 5 and 13, Riel-Dalpe/Hua/Raffa/Rademaker discloses all of the limitations of claims 1, 4, 9, and 12 as stated above.  In addition, Hua teaches:
Wherein the audio data is processed to isolate sounds that correlate with the level of activity at the location (See at least paragraph 45 which describe using rules to isolate and detect specific sounds).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining the preparation time for received orders based on the level of activity at a restaurant of Riel-Dalpe, with the system and method of detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant of Hua, with the system and method of using a microphone array to measure sounds in a kitchen environment, wherein the system uses a trained databased to identify the activities and tasks currently being conducted using the detected audio signals of Raffa, with the system and method of using machine learning to predict the preparation time for orders, wherein the learning model accounts for the level of activity in the kitchen of Rademaker.  By using the technique of determining the level of activity at a restaurant based on audio sounds, to adjust preparation time based on the level of activity, one would predictably be able to handle orders based on variations in crowd behaviors (Hua paragraph 8).

With respect to claims 8 and 16, Riel-Dalpe/Hua/Raffa/Rademaker discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Hua teaches:
Wherein the one or more sound metrics include a number of distinct voices identified in the audio data (See at least paragraph 87 which describes identifying specific individuals in a crowd, including a leader, which the Examiner notes is recognizing a number of one voice in the audio data).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining the preparation time for received orders based on the level of activity at a restaurant of Riel-Dalpe, with the system and method of detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant of Hua, with the system and method of using a microphone array to measure sounds in a kitchen environment, wherein the system uses a trained databased to identify the activities and tasks currently being conducted using the detected audio signals of Raffa, with the system and method of using machine learning to predict the preparation time for orders, wherein the learning model accounts for the level of activity in the kitchen of Rademaker.  By using the technique of determining the level of activity at a restaurant based on audio sounds, to adjust preparation time based on the level of activity, one would predictably be able to handle orders based on variations in crowd behaviors (Hua paragraph 8).

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe, Hua, Raffa, and Rademaker as applied to claims 1, 9, and 17 as stated above, and further in view of Garden (US 2014/0370167 A1) (hereinafter Garden).

With respect to claims 3, 11, and 19, Riel-Dalpe/Hua/Raffa/Rademaker discloses all of the limitations of claims 1, 9, and 17 as stated above.  In addition, Riel-Dalpe teaches:
Determining a new level of activity at the location of the supplier device after selecting the service provider (See at least paragraph 192 and 149 which describe receiving an estimate update notification representing an updated preparation delay for the preparation of the menu item, which is caused by a large volume).
Updating the order preparation time based on the new level of activity (See at least paragraph 192 which describe receiving an estimate update notification representing an updated preparation estimated delay for the preparation of the menu item).

Riel-Dalpe discloses all of the limitations of claims 3, 11, and 19 as stated above.  Riel-Dalpe does not explicitly disclose the following, however Garden teaches:
Based on the updated order preparation time, selecting a new service provider, from the pool of available service providers, to transport the set of items corresponding to the request (See at least paragraph 68 which describe a controller dynamically load balancing the delivery itineraries for at least two delivery vehicles, wherein the order can be loaded into a second vehicle that was originally scheduled for a first vehicle based on the load balancing and unexpected delays).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining the preparation time for received orders based on the level of activity at a restaurant of Riel-Dalpe, with the system and method of detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant of Hua, with the system and method of using a microphone array to measure sounds in a kitchen environment, wherein the system uses a trained databased to identify the activities and tasks currently being conducted using the detected audio signals of Raffa, with the system and method of using machine learning to predict the preparation time for orders, wherein the learning model accounts for the level of activity in the kitchen of Rademaker, with the system and method of reassigning a delivery vehicle in response to an unexpected delay of Garden.  By modifying a vehicle assignment in order to balance loads, orders can be delivered in an efficient manner, while accounting for unexpected delays (Garden 68).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe, Hua, Raffa, and Rademaker as applied to claims 1, 4, 5, 9, 12, and 13 as stated above, and further in view of Zomet et al. (US 2017/0046800 A1) (hereinafter Zomet).

With respect to claims 6 and 14 Riel-Dalpe/Hua/Raffa/Rademaker discloses all of the limitations of claims 1, 4, 5, 9, 12, and 13 as stated above.  In addition, Hua teaches:
Sounds that correlate with the level of activity at the location include sounds of people talking (See at least paragraph 45 which describe detecting audio features, such as human speech).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining the preparation time for received orders based on the level of activity at a restaurant of Riel-Dalpe, with the system and method of detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant of Hua, with the system and method of using a microphone array to measure sounds in a kitchen environment, wherein the system uses a trained databased to identify the activities and tasks currently being conducted using the detected audio signals of Raffa, with the system and method of using machine learning to predict the preparation time for orders, wherein the learning model accounts for the level of activity in the kitchen of Rademaker.  By using the technique of determining the level of activity at a restaurant based on audio sounds, to adjust preparation time based on the level of activity, one would predictably be able to handle orders based on variations in crowd behaviors (Hua paragraph 8).

Hua discloses all of the limitations of claims 6 and 14 as stated above.  Hua does not explicitly disclose the following, however Zomet teaches:
Wherein the sounds that correlate with the level of activity at the location include sounds of dishes and people talking (See at least paragraphs 37 and 39 which describe using audio sensors to detect the sounds of dishes, utensils, and glass; and wherein the sounds are utilized to predict wait times).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining the preparation time for received orders based on the level of activity at a restaurant of Riel-Dalpe, with the system and method of detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant of Hua, with the system and method of using a microphone array to measure sounds in a kitchen environment, wherein the system uses a trained databased to identify the activities and tasks currently being conducted using the detected audio signals of Raffa, with the system and method of using machine learning to predict the preparation time for orders, wherein the learning model accounts for the level of activity in the kitchen of Rademaker, with the system and method of using audio sensors to detect dishes and utensils in a restaurant, and calculate wait times using the sounds of Zomet.  By using the sound of dishes and utensils when calculating wait times, a restaurant will predictably be able to identify more precise events that effect wait times (Zomet paragraphs 29-30 and 39).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Riel-Dalpe, Hua, Raffa, and Rademaker as applied to claims 1, 4, 5, 9, 12, and 13 as stated above, and further in view of Oh (US 6968243 B1) (hereinafter Oh). 

With respect to claims 7 and 15, Riel-Dalpe/Hua/Raffa/Rademaker discloses all of the limitations of claims 1 and 9 as stated above.  In addition, Hua teaches:
Wherein the one or more sound metrics include decibel levels for a band of frequencies corresponding to human voices (See at least column 7 lines 18-25 which describe using the decibel meters to determine the amount of noise made).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of determining the preparation time for received orders based on the level of activity at a restaurant of Riel-Dalpe, with the system and method of detecting crowd behavior and mood detection using collected audio data, wherein events are accounted for when determining the busyness of the restaurant of Hua, with the system and method of using a microphone array to measure sounds in a kitchen environment, wherein the system uses a trained databased to identify the activities and tasks currently being conducted using the detected audio signals of Raffa, with the system and method of using machine learning to predict the preparation time for orders, wherein the learning model accounts for the level of activity in the kitchen of Rademaker, with the system and method of using the decibel meters to determine the amount of noise made of Oh.  By using decibel meters, a noise level and busyness level can be accurately measured (Oh column 7 lines 18-25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
1 December 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628